DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2022-10-28 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Under the section heading “NON PATENT LITERATURE DOCUMENTS” a reference cited as “Samsung Galaxy TabPro S, ZIP FILE” is listed however there is neither a legible copy of the publication (37 CFR 1.98(a)(2)) nor is there a concise explanation of the relevance of the cited document (37 CFR 1.98(a)(3)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 17, 19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17, 19, and 21 all recite that “first sub-length is approximately twice as long as the second sub-length”. This feature is neither shown in the figures nor described in the specification, at best FIG.1 of the present application shows 30 to be approximately two thirds the length of 25, however “it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue. See In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) ("Absent any written description in the specification of quantitative values, arguments based on measurement of a drawing are of little value."); In re Olson, 212 F.2d 590, 592, 101 USPQ 401, 402 (CCPA 1954)” (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000)). 
For purposes of examination claims 17, 19, and 21 are interpreted in light of the specification (as one of ordinary skill would understand it) without importing limitations from the specification into the claims (MPEP 2111) as the first sub-length is less than twice as long as the second sub-length (as 30 of FIG.1, insofar as it can be understood, appears to occupy more than half the length of 25).

Specification
The amendment filed 2022-01-28 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to paragraph [0031] in part states the following:
 In an example, the first sub-length L1A is substantially the same as the second sub-length L1B combined with the third sub-length L1C. In another example, the first sub-length L1A is approximately twice as long as the second sub-length L1B.
The first example provided does not appear to be supported by the drawing shown in amended FIG.4, contrary to the amendment which begins “As further shown in FIG.4”, although this amendment does appear to be supported by FIG.1 Configuration A, this is however not stated in the amendment.
The second example however does not appear to be supported whatsoever in the original disclosure. While FIG.1 configuration A does appear to show that the lengths of 30 and 35 roughly equal to the length of 25, 30 appears to be substantially more than half the length of 25, and so the second example would be entirely new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2017/0192455) in view of Sirichai et al. (US 2008/0302687).

Regarding claim 1 KIM discloses:
An electronic device cover comprising: 
a body component (e.g. 130 FIG.1A) to attach to an electronic device (e.g. 120 FIG.1A), the body component to articulate among a first configuration, a second configuration, and a third configuration (e.g. FIG.1A-FIG.1C), and the body component comprising: 

a second section (e.g. 4322 FIG.4) operatively connected to the first section, the second section to bend with respect to the first section (shown e.g. FIG.1B); 
a third section (e.g. 4321 FIG.4) operatively connected to the second section, the third section to bend with respect to the second section, and any of the second section and the third section to provide structural support to the electronic device in the second configuration (shown e.g. FIG.1B, FIG.1C); and 
a fourth section (e.g. 131, 110 FIG.1B) operatively connected to the third section and comprising a rotatable data port (e.g. 350 FIG.3A, rotation FIG.10a-FIG.10C); 
an input device (e.g. keyboard paragraph [0056]) operatively connected to the fourth section and operatively connected to the rotatable data port (shown e.g. FIG.1B), wherein the input device is to be held against and face the electronic device in the third configuration (shown e.g. FIG.1A), wherein the body component is to constrain the electronic device within a perimeter boundary of the fourth section in the first configuration and the third configuration (shown FIG.1A-FIG.1C)
KIM does not explicitly disclose:
Wherein the first section comprises a first sub-length
Wherein the second section comprises a second sub-length that is less than the first sub-length
Wherein the third section comprises a third sub-length that is less than the second sub-length
Sirichai teaches:
wherein the first section comprises a first sub-length (e.g. length of 110 FIG.3)

wherein the third section comprises a third sub-length that is less than the second sub-length (e.g. length of 125 FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: Support of the electronic device in optimized upright positions (paragraphs [0039], [0040]) while also providing protection for the useable surface(s) of the electronic device (paragraph [0045]) and increased stability of the device when open (paragraphs [0046], [0047]).

Regarding claim 2 KIM as modified discloses:
the second section and the third section are to articulate between a flat configuration and a bent configuration (shown FIG.1A-FIG.1C), wherein the flat configuration corresponds to any of the first configuration and the third configuration of the body component, and wherein the bent configuration corresponds to the second configuration of the body component (shown FIG.1A-FIG.1C).

Regarding claim 3 KIM as modified discloses:


Regarding claim 4 KIM as modified discloses:
the first inner portion surface is substantially transverse to the second inner portion surface when the body component is in the second configuration (shown approx. 90 degrees FIG.1C).

Regarding claim 5 KIM as modified discloses:
a pivot region (e.g. f2 FIG.4) to connect the second section to the third section, wherein the pivot region is to allow the second section to bend with respect to the third section (region shown bending FIG.1C); and
a second pivot region (e.g. f1 FIG.1B) to connect the third section to the fourth section.

Regarding claim 7 KIM as modified discloses:
the input device comprises a keyboard (described e.g. paragraph [0056]).

Regarding claim 8 KIM discloses:
An electronic device cover comprising: 
a first section (e.g. 4323 FIG.4) to attach to an electronic device (e.g. 120 FIG.1A); 

a third section (e.g. 4321 FIG.4) operatively connected to the second section; 
a pivot region (indicated via f2 FIG.4) between the second section and the third section, wherein the pivot region is to allow the second section to rotate with respect to the third section and to allow the electronic device to articulate in a first configuration, a second configuration, and a third configuration while attached to the first section; 
a fourth section (e.g. 131, 110 FIG.1B) integrated with the third section (connected at f1 shown FIG.1C); 
a rotating bar (e.g. 541 FIG.5) operatively connected to the fourth section, the rotating bar comprising a data port (e.g. 350 FIG.3A); and 
a keyboard (e.g. keyboard paragraph [0056]) integrated with the fourth section and communicatively linked to the data port (shown e.g. FIG.3A), wherein the first configuration and the third configuration are set to confine a position of the electronic device within a boundary edge of the fourth section (shown FIG.1A-FIG.1C)
KIM does not explicitly disclose:
wherein the first section comprises a first sub-length
wherein the second section comprises a second sub-length that is less than the first sub-length
wherein the third section comprises a third sub-length that is less than the second sub-length
Sirichai teaches:
wherein the first section comprises a first sub-length (e.g. length of 110 FIG.3)

wherein the third section comprises a third sub-length that is less than the second sub-length (e.g. length of 125 FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: Support of the electronic device in optimized upright positions (paragraphs [0039], [0040]) while also providing protection for the useable surface(s) of the electronic device (paragraph [0045]) and increased stability of the device when open (paragraphs [0046], [0047]).

Regarding claim 9 KIM as modified discloses:
the keyboard is to face away from the electronic device in the first configuration (described e.g. paragraph [0068]), and wherein the keyboard is to be held against and face the electronic device in the third configuration (shown e.g. FIG.1A).

Regarding claim 10 KIM as modified discloses:


Regarding claim 11 KIM as modified discloses:
the data port is to connect to the electronic device (described paragraph [0083]).

Regarding claim 12 KIM discloses:
An electronic device cover comprising: 
a first panel (e.g. 4323 FIG.4) to attach to an electronic device; 
a second panel (e.g. 4322 FIG.4) operatively connected to the first panel, the second panel to rotate with respect to the first panel (shown FIG.1A-FIG.1C); 
a third panel (e.g. 4321 FIG.4) rotatably connected to the second panel to allow the electronic device to articulate between a first configuration, a second configuration, and a third configuration (shown FIG.1A-FIG.1C, described e.g. paragraph [0068]), wherein the second panel and the third panel are to provide structural stability to the electronic device in the second configuration (shown e.g. FIG.1C); 
a fourth panel (e.g. 131, 110 FIG.1B) rotatably connected to the third panel and comprising a recessed portion (e.g. 312 FIG.3B); 
an elongated member (e.g. 340 FIG.3B) positioned in the recessed portion, the elongated member comprising a data port (e.g. 350 FIG.3B) to connect to the electronic device (described paragraph [0083]); and 

KIM does not explicitly disclose:
wherein the first section comprises a first sub-length
wherein the second section comprises a second sub-length that is less than the first sub-length
wherein the third section comprises a third sub-length that is less than the second sub-length
Sirichai teaches:
wherein the first section comprises a first sub-length (e.g. length of 110 FIG.3)
wherein the second section comprises a second sub-length that is less than the first sub-length (e.g. length of 124 FIG.3)
wherein the third section comprises a third sub-length that is less than the second sub-length (e.g. length of 125 FIG.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: Support of the electronic device in optimized upright positions (paragraphs [0039], [0040]) while also 

Regarding claim 13 KIM as modified discloses:
the elongated member is to rotate out of the recessed portion (shown FIG.10A-FIG.10C).

Regarding claim 14 KIM as modified discloses:
the first configuration and the third configuration are set to completely confine a position of the electronic device within a boundary edge of the fourth panel (as shown e.g. FIG.1A, as described e.g. paragraph [0068]).

Regarding claim 15 KIM as modified discloses:
the keyboard is to directly face away from the electronic device in the first configuration (described e.g. paragraph [0068]), and wherein the keyboard is to directly face the electronic device in the third configuration (as shown e.g. FIG.1A).

Regarding claim 16 KIM as modified discloses:
The electronic device cover of claim 1, 
KIM does not explicitly disclose:
wherein the first sub-length is substantially the same as the second sub-length combined with the third sub-length
Sirichai teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: Support of the electronic device in optimized upright positions (paragraphs [0039], [0040]) while also providing protection for the useable surface(s) of the electronic device (paragraph [0045]) and increased stability of the device when open (paragraphs [0046], [0047]).

Regarding claim 17 (as best understood per MPEP 2111) KIM as modified discloses:
The electronic device cover of claim 1, 
KIM does not explicitly disclose:
wherein the first sub-length is approximately twice as long as the second sub-length
Sirichai teaches:
wherein the first sub-length is approximately twice as long as the second sub-length (length of 124 attached to 117 on left greater than half the length of 110 on right FIG.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in 

Regarding claim 18 KIM as modified discloses:
The electronic device cover of claim 8, 
KIM does not explicitly disclose:
wherein the first sub-length is substantially the same as the second sub-length combined with the third sub-length
Sirichai teaches:
wherein the first sub-length is substantially the same as the second sub-length combined with the third sub-length (length of unlabeled 110 on right side of 150 substantially the same length as 120 on left of 150 FIG.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at 

Regarding claim 19 (as best understood per MPEP 2111) KIM as modified discloses:
The electronic device cover of claim 8, 
KIM does not explicitly disclose:
wherein the first sub-length is approximately twice as long as the second sub-length
Sirichai teaches:
wherein the first sub-length is approximately twice as long as the second sub-length (length of 124 attached to 117 on left greater than half the length of 110 on right FIG.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: Support of the electronic device in optimized upright positions (paragraphs [0039], [0040]) while also providing protection for the useable surface(s) of the electronic device (paragraph [0045]) and increased stability of the device when open (paragraphs [0046], [0047]).

Regarding claim 20 KIM as modified discloses:
The electronic device cover of claim 12, 
KIM does not explicitly disclose:
wherein the first sub-length is substantially the same as the second sub-length combined with the third sub-length
Sirichai teaches:
wherein the first sub-length is substantially the same as the second sub-length combined with the third sub-length (length of unlabeled 110 on right side of 150 substantially the same length as 120 on left of 150 FIG.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: Support of the electronic device in optimized upright positions (paragraphs [0039], [0040]) while also providing protection for the useable surface(s) of the electronic device (paragraph [0045]) and increased stability of the device when open (paragraphs [0046], [0047]).

Regarding claim 21 (as best understood per MPEP 2111) KIM as modified discloses:
The electronic device cover of claim 12, 

wherein the first sub-length is approximately twice as long as the second sub-length
Sirichai teaches:
wherein the first sub-length is approximately twice as long as the second sub-length (length of 124 attached to 117 on left greater than half the length of 110 on right FIG.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sirichai as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: Support of the electronic device in optimized upright positions (paragraphs [0039], [0040]) while also providing protection for the useable surface(s) of the electronic device (paragraph [0045]) and increased stability of the device when open (paragraphs [0046], [0047]).

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As a first matter it must be noted that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.")” (MPEP 2145(III))
Next it must be noted that: “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)” (MPEP 716.01(c)(I)), and that “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”. (MPEP 716.01(c)(II))
In addition, it is also noted that Sirichai specifically provides for attachment mechanisms 117, 128, 118, 127 (which may be magnets, paragraph [0049]), and that as Sirichai already provides attachment points, modification of KIM with the teaching(s) of Sirichai would be well 
Finally, it is noted that while applicant asserts a “substantial reconstruction”, they do not demonstrate how this asserted reconstruction would change the principle of operation of the reference (MPEP 2143.01(VI)). KIM combined with the teaching(s) of Sirichai would be understood by one of ordinary skill in the art to retain attachment points just as KIM, and so would in no way could be understood to alter the principle of operation of KIM.
While applicant’s arguments of “significant reconfiguration” are considered, they do not shift the preponderance of the evidence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The additional references cited on the PTO-892 disclose/teach similar housing/sectioned folding members as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841       

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841